DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,238,783. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/051,345. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The claims of the copending application include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective claims of the copending application.  As such, the instant application claims are anticipated by the claims of the copending application and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, Thus, the generic invention is 'anticipated' by the species of the claims of the copending application and the instant application claims are generic to species of invention covered by the claims of the copending application, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims.
	

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/547,393. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The claims of the copending application include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective claims of the copending application.  As such, the instant application claims are anticipated by the claims of the copending application and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, Thus, the generic invention is 'anticipated' by the species of the claims of the copending application and the instant application claims are generic to species of invention covered by the claims of the copending application, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims.
	

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/828,330. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The claims of the copending application include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective claims of the copending application.  As such, the instant application claims are anticipated by the claims of the copending application and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, Thus, the generic invention is 'anticipated' by the species of the claims of the copending application and the instant application claims are generic to species of invention covered by the claims of the copending application, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims.
	

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim 1 recites an emitting layer including an upper array of luminous elements; and a backplane layer including a lower array of pixel circuits each of which is connected to the corresponding luminous element, however there seems to be no description or support provided in the specification.   There specification does not provide any description of an emitting or emission layer, and further does not describe that the emitting layer including an upper array of luminous elements.  Also, there if no description of a backplane layer or the backplane layer including a lower array of pixel circuits each of which is connected to the corresponding luminous element.

Claim 3 recites the stacked structure is formed by bonding the emitting layer to the backplane layer. Again, as described above there are no description of the emitting layer or backplane layer. Also, there is no description of bonding the emitting layer to the backplane layer.

Claim 4 recites that the backplane layer has a stacked structure in which the pixel circuits are formed on a substrate. As noted above there is no description of the backplane layer. Likewise, there is no description of the backplane layer has a stacked structure in which the pixels circuits are formed on a substrate.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hack et al. (US 2018/0166512).

Regarding claim 1
Hack et al. shows the pixel module comprising: an emitting layer (325, see Figs. 3A, 3C and para. 0072 and 0074) including an upper array of luminous elements (see Figs. 3A and 3C); and a backplane layer (365) including a lower array of pixel circuits (see Fig. 3B and para. 0079-0082) each of which is connected to the corresponding luminous element (see Fig. 3A-3C) and para. 0073-0078); wherein each luminous element is formed in a stacked structure on corresponding pixel circuit (see Fig. 3A-3C), and wherein each pixel circuit is configured to control corresponding luminous element (see Figs. 3A-3C and para. 0078-0082).

Regarding claim 3
Hack et al. further shows, wherein the stacked structure is formed by bonding the emitting layer (325) to the backplane layer (365) (taken to be inherent to the stacked structure shown in Fig. 3A).

Regarding claim 4
Hack et al. further shows, wherein the backplane layer (365) has a stacked structure in which the pixel circuits are formed on a substrate (see Figs. 3A-3C and para. 0073-0078).

	
Allowable Subject Matter

Claims 2, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 5 and 6
The prior art of record taken alone or in combination does not teach or suggest the pixel module having the combination of elements with their recited functions, along with a second circuit configured to store bit values of image data in the frame, and generate the control signal based on the stored bit values and a clock signal such that each subframe included in the frame is controlled according to each bit value, as set forth in claims 2, 5 and 6.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	
	Shin et al. (US 2004/0104686), taken to be a close prior art, shows the pixel comprises a luminous element (10) and a pixel circuit connected to the luminous element (20, see for example Figs. 1, 5 and 9), 5wherein the pixel circuit includes a first pixel circuit configured to control light-emission and non-emission of the luminous element in response to a control signal applied to each of a plurality of subframes constituting a frame during a light-emitting period (taken to be circuit 22/22’ and 10, see for example Figs. 8 and 9 and para. 0008, 0010 and 0048) a second pixel circuit storing a bit value of image data in a data writing 10period (taken to be circuits 28 and 26, see for example Fig. 9 and para. 0050 and 0057). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687